—In a child protective proceeding pursuant to Family Court Act article 10, the father appeals from an order of the Family Court, Suffolk County (Freundlich, J.), entered January 30, 1998, made after a hearing, which extended a prior order of disposition entered December 16, 1996, as amended March 19, 1997, denying him visitation with the subject child for a period óf 12 months.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The extended order of disposition which is the subject of this appeal has expired by its own terms. Therefore, because any corrective measures which this Court might have taken with regard to the order on appeal would have no practical effect, the appeal is academic (see, Matter of Julia M., 255 AD2d 326; Matter of Keith C., 226 AD2d 369, 370; Matter of New York City Dept. of Social Servs. [Kalisha A.] v Diognes T., 208 AD2d 844). Ritter, J. P., Friedmann, McGinity and Smith, JJ., concur.